Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Specification
The abstract of the disclosure is objected to because it includes the title of the invention.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 10-14, 16, 17, 25-36, 38 and 39 of U.S. Patent No. 10,925,063.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	Claims 1-7, 10-14, 16, 17, 25-36, 38 and 39 of U.S. Patent No. 10,925,063 contain every elements of claims 1-36 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-15, 19-24 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al (US 20150341882, “Davydov”) in view of Grant et al (US 20200059281, “Grant”, support in provisional application No. 62/476671).

	Re claims 1 and 10, Davydov discloses transmitting a first signal over a first carrier and a second signal over a second carrier (paragraphs [0028] and [0029]) such that communicating between a TRP (eNB) and a user equipment (UE) over the second carrier is configurable based on management information of the first carrier, but fails to disclose the second signal is spatially quasi co-located with the first signal and using beamforming information. Grant discloses transmitting/receiving a message indicating that a first signal is spatially QCL with a second signal (paragraph [0002]) and using beamforming information (paragraph [0004]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Davydov with Grant such that beam(s) for communicating between a TRP and a user equipment over the second carrier are configurable based on beam management information of the first carrier (paragraph [0004]).
	Re claims 2, 3, 11, 12, 20, 21, 29 and 30, the modified system of Davydov discloses the message is transmitted in a broadcast channel, in radio resource control (RRC) signaling (paragraph [0024]).
	Re claims 4, 13, 22 and 31, the modified system of Davydov discloses the indication is a bit value indicating whether the second carrier is spatially quasi co-located with the first carrier (paragraph [0024], lines 10-17).
	Re claims 5, 14, 23 and 32, the modified system of Davydov discloses the beam comprises a transmit beam of the TRP or a receive beam of the TRP (paragraph [0003]).
	Re claims 6, 15, 24 and 33, the modified system of Davydov discloses configuring a channel state information reference signal (CSI-RS), a synchronization signal block (SSB), a demodulation reference signal (DMRS), a phase tracking reference signal (PTRS), a tracking reference signal (TRS), or a sounding reference signal (SRS) (paragraph [0004]).
	Re claims 19 and 28, Davydov discloses a UE receiving a message from a TRP (paragraph [0028]) such that communicating between the TRP and a user equipment (UE) over the second carrier is configurable based on management information of the first carrier for communications between the TRP and the UE over the first carrier (paragraph [0029]), but fails to disclose the second carrier is spatially quasi co-located with the first carrier and using beamforming information. Grant discloses receiving a message indicating that a first signal is spatially QCL with a second signal (paragraph [0002]) and using beamforming information (paragraph [0004]). Grant discloses receiving a message indicating that a first carrier is spatially QCL with a second carrier (paragraph [0103], lines 13-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Davydov with Grant such that beam(s) for communicating between a TRP and a user equipment over the second carrier are configurable based on beam management information of the first carrier (paragraph [0004]).

Claims 7, 16, 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over
	Davydov in view of Grant and further in view of Davidson (US 20040204110).
		Re claims 7, 16, 25 and 34, Davydov discloses all of the limitations of the base
claim, but fails to disclose the beam management information of the first carrier comprises a beam power, a beam pattern, a beam pair link (BPL), a beam gain, an uplink beam angle, a downlink beam angle, or a downlink and uplink beam group, or a combination thereof. Davidson discloses adjusting beam pattern parameters such as beam width or angle (paragraph [0073]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Davydov with Davidson for the benefit of utilizing optimum traffic beam by adjusting beam pattern parameters.

Claims 8, 9, 17, 18, 26, 27, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov in view of Grant and further in view of Benjebbour et al (US 20150085838, “Benjebbour’).
	Re claims 8, 9, 17, 18, 26, 27, 35 and 36, Davydov discloses all of the limitations of the base claim, but fails to disclose one of the first carrier and the second carrier is a high frequency carrier and the other of the first carrier and the second carrier is a low
frequency carrier. Benjebbour discloses using a second carrier of a higher frequency band
than the first carrier (paragraph [0009]). It would have been obvious to one having
ordinary skill in the art before the effective filing date of the claimed invention to modify
the system of Davydov with Benjebbour for the benefit of utilizing carriers with different
frequencies by prompting variations of it for use based on design incentives or other market forces.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467